Name: 92/243/EEC: Council Decision of 29 April 1992 on the granting of daily allowances to Members of the Economic and Social Committee, alternates and experts
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market;  personnel management and staff remuneration
 Date Published: 1992-05-09

 Avis juridique important|31992D024392/243/EEC: Council Decision of 29 April 1992 on the granting of daily allowances to Members of the Economic and Social Committee, alternates and experts Official Journal L 124 , 09/05/1992 P. 0039 - 0039 Finnish special edition: Chapter 1 Volume 2 P. 0170 Swedish special edition: Chapter 1 Volume 2 P. 0170 COUNCIL DECISION of 29 April 1992 on the granting of daily allowances to Members of the Economic and Social Committee, alternates and experts (92/243/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas the amounts of the daily allowances paid to Members of the Economic and Social Committee and to alternates and experts, laid down by Council Decision 81/121/EEC of 3 March 1981 (1), as last amended by Council Decision 88/641/EEC of 19 December 1988 (2), should be adapted, HAS DECIDED AS FOLLOWS: Article 1 Council Decision 81/121/EEC, as last amended by Decision 88/641/EEC, is hereby amended as follows: - in Article 2, first indent, Bfrs 4 450 shall be replaced by Bfrs 5 700; - in Article 2, second indent, Bfrs 3 000 shall be replaced by Bfrs 3 800; - the text of Article 3 (2) shall be replaced as follows: 'The daily allowance per travel day shall amount to: - Bfrs 4 450 for members - Bfrs 3 000 for alternates and experts.' Article 2 This Decision shall take effect on 1 July 1992. Before 30 June 1993 the Council shall again examine the arrangements for daily allowances for the Economic and Social Committee. Done at Luxembourg, 29 April 1992. For the Council The President Luis VALENTE DE OLIVEIRA (1) OJ No L 67, 12. 3. 1981, p. 29. (2) OJ No L 356, 24. 12. 1988, p. 73.